EXHIBIT 10.1
 
 
SEPARATION AGREEMENT  AND RELEASE
 
THIS SEPARATION AGREEMENT  AND  RELEASE  ("Separation  Agreement")  is made and
entered into by and between Devin Andres ("Andres") and Entia Biosciences, Inc.,
a Nevada corporation ("Entia"), including its predecessor, Total Nutraceutical
Solutions, Inc., a Nevada corporation ("TNS") (Entia and TNS, including all
affiliates and subsidiaries, will  be referred to as "Entia"). This Separation
Agreement is effective on the date Andres signs this Separation Agreement,  as
indicated on the signature page ("Effective Date").


RECITALS


A. Andres entered into an Employment Agreement dated October 11, 2011, with
Entia's predecessor, TNS ("Employment Agreement").


B. Entia has undergone a reorganization, which will affect Andres' job duties
and responsibilities.   In addition, Andres has made claims against Entia
related to retaliation and failure to pay wages under state and federal
law.  Entia denies that there have been any violations of state or federal
employment laws or wage and hour laws.


C. The parties have entered into settlement negotiations regarding a global
resolution of all of Andres' claims, and regarding his separation of employment
with Entia.  As part of the negotiations, the parties have made the mutual
decision to terminate Andres' employment  without notice by either party under
the terms of this Separation Agreement.


D. These negotiations are outside of the provisions of Sections 6(d) and/or
Section (6)(e) of the Employment Agreement.  As such, Andres will have no
further rights to severance set out in Sections 6(d) and or Section
6(e).  However, the provision of Paragraph 6(f) that requires that Andres sign a
separation agreement, including a full release of all claims, in order to obtain
consideration, continues.


E. In order to resolve the parties'  disputes without expensive litigation,
Entia is willing to provide Andres with certain considerations described below,
which it is not ordinarily required to provide, in exchange for Andres'
agreement not to file a lawsuit against Entia or other released parties, and to
release Entia from any claims Andres has made or might make.


NOW, THEREFORE, in consideration of the conditions and promises set forth below,
it is agreed as follows:


TERMS OF SETTLEMENT
 


1. Recitals.   The Recitals preceding this Paragraph  1 are true and correct,
and are incorporated herein as material parts to this Separation Agreement.


2. Bona Fide Dispute over unpaid wages.  The parties agree that there is a bona
fide dispute over whether Entia owes Andres any unpaid wages.


3. Consideration.  As consideration for the promises herein, Entia agrees to
perform the following (all of which are referred to herein as "Separation Pay");
 
 
1 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 
 
(a) Payment.  Pay Andres the total gross sum of One Hundred Fifty-Two Thousand
Dollars and Zero Cents ($152,000.00).  Entia will provide payment in two
separate checks as follows:


(i) The first check, representing alleged but disputed unpaid wages, will be
made payable to Devin Andres in the gross amount of $58,926.00, less standard
withholdings, and will be reported on an IRS Form W-2, provided that Andres has
returned all Entia property pursuant to Paragraph 15(d). This Separation Pay
will be provided to Andres eight days after he signs this Separation Agreement,
as long as Andres does not revoke the Separation Agreement pursuant to
Paragraph 8(c); and


(ii) The second check, representing alleged non-wage damages related to various
employment claims under Oregon state law, federal law, or common law will be
made payable to Devin Andres in the amount of $93,074.00, on January 1, 2016,
and will be reported on an IRS Form 1099 and designated as "Other Income" in Box
3.


(b)  Options or Warrants.


(i) Entia will reprice any outstanding vested options or warrants (currently
options for the purchase of 613,342 shares and warrants for the purchase of
336,341 shares of Entia common stock), which Andres would hold as of August 31,
2015, to a price equal to the "floor" price for Entia's financing that is
anticipated to be conducted by R.F. Lafferty & Co. during the fourth quarter of
2015.
 
(ii)  Andres, in turn, agrees:


(1) Andres will not to sell any Entia stock before December  1, 2015;


(2) Between December 1, 2015 and December 31, 2016, Andres will not sell more
than six percent (6%) of his personal holdings of Entia common stock within any
one calendar month; and


(3) After January 1, 2017, there will be no amount restriction on Andres with
regard to the sale of Entia common stock.


(4) In any event, Andres will not sell any of his personal Entia holdings, if at
the time of such sale, he possesses material inside information about Entia or
such sale would not comply with securities laws.


4. No Tax or Securities Advice.  Andres acknowledges that neither Entia nor its
agents have provided any advice, nor is Andres relying on any advice from Entia
or its agents, regarding the tax or securities consequences of this Separation
Agreement. Andres agrees that he is solely responsible for any tax or securities
obligations, including all reporting and payment obligations, which may arise to
Andres personally as a consequence of this Separation Agreement.  Andres agrees
to indemnify, defend, and hold Entia harmless from any and all penalties,
losses, costs, taxes, damages, or expenses incurred as a result of any payments
made under this Agreement relating to said tax obligations.
 
 
2 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 
 
5. IRC 409A.  This Separation Agreement and the benefits provided hereunder are
intended to either be exempt from or comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended and the regulations
promulgated thereunder ("Section 409A") and should be interpreted consistent
therewith.  If a benefit hereunder is subject to Section 409A, references to
"termination of employment" (or similar phrases) shall be interpreted as
consistent with the definition of "separation from service" in the regulations
promulgated under Section 409A.  If any other payments of money or other
benefits due to Andres hereunder could cause the application of an accelerated
or additional tax under Section 409A, Andres and Entia shall adopt such
amendments to the Separation Agreement, including amendments with retroactive
effect, that Andres' legal counsel shall deem appropriate to preserve the
intended tax treatments and to comply with the requirements of Section 409A.


6. Complete Release of All Claims.   In consideration for payments made by Entia
to Andres and for Entia' s agreement to reprice the options and warrants held by
Andres as of August 31, 2015, as described in Paragraph 1 above, Andres hereby
acknowledges full and complete satisfaction of and fully releases and forever
discharges Entia and Total Nutraceutical  Solutions, Inc. (including
shareholders, predecessors, successors, assignees, affiliates, officers,
directors, trustees, partners, employees, agents, accountants, insurers and
attorneys,  or other authorized representatives, past and present, collectively,
and any other persons or entities who might be claimed to be liable, hereinafter
referred to as a "Released Entity" or collectively, "Released Entities"), of and
from any and all claims, proceedings, causes of action, obligations, duties,
damages or liabilities, costs or expenses, known or unknown, arising out of or
in any way related to Andres' employment and separation from employment with
Entia, including without limitation, to state and federal common law or
statutory claims regulating employment, compensation, bonuses, vacation, sick
and/or personal time, benefits; and any and all tort,
contract, common law, or statutory claims of any kind whatsoever. Specifically,
the claims Andres is releasing hereby include, but are not limited to:


(a) Claims for discrimination or retaliation:


(i) on the basis of age (including in violation of the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, or
similar state law); or


(ii) on the basis of race, color, sex, national origin, ancestry, religion,
including claims of harassment (including in violation of Title VII of the Civil
Rights Act or similar state law);


(iii) on the basis of disability or injury (including in violation of the
Americans with Disabilities Act or similar state law or any workers'
compensation law);


(iv) on the basis of taking a leave of absence (including in violation of the
Family and Medical Leave Act, workers' compensation statutes, the Americans with
Disabilities Act, USERRA, or state laws protecting sick, injured, or disabled
workers), or claims on the basis of a denial of leave under any state, federal
law, or local law allowing for such leave;
 
 
3 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 
 
(v) on the basis of sexual orientation, marital status, familial status,
parental status, veteran status, source of income, a relationship or association
with a person claiming a protected status, entitlement to benefits (other than
the right to receive benefits under Entia's health benefit plan, workers'
compensation, or unemployment), concerted or union activities, or any other
status protected by local, state or federal laws, constitutions, regulations,
ordinances or executive orders;


(b) Violations of the Employee Retirement Income Security Act (ERISA) or the
Consolidated Omnibus Reconciliation Act (COBRA) or similar state law;
 
(c)  Violation of the Occupational Health and Safety act (OSHA) or similar state
law;


(d) Claims for breach of contract related to personnel policies, procedures,
handbooks, compensation or benefit agreements or policies, any covenant of good
faith and fair dealing, or any express or implied contract of any kind including
breaches of the Employment Agreement that have occurred through the date the
parties sign this Separation Agreement;


(e) Violations of public policy, state, federal or local statutory and/or common
law, including but not limited to claims for: personal injury; invasion of
privacy; retaliatory discharge; wrongful discharge; negligent hiring, retention
or supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to Andres or any member of
Andres's family; and/or promissory estoppel; or


(f) Any obligation of any Released Entity for any reason to pay Andres  damages,
penalties, expenses, litigation costs (including attorneys' fees), back pay,
front pay, disability or other benefits (other than any accrued pension
benefits), compensatory damages, punitive damages, and/or interest.


(g) The parties acknowledge further that in the event Andres brings a claim in
which Andres or any person on behalf of Andres seeks damages against any
Released Entity or in the event Andres or any person on behalf of Andres seeks
to recover against any Released Entity in any claim brought by a governmental
agency on Andres' s behalf, this release serves as a complete defense to any
such claims.  Andres waives his right to recover any money or other compensation
in connection with a governmental charge or investigation and will remit any
monies recovered in any such action to Entia.
 
(h)  Excluded from the released claims above are:
 
(i)  Claims which Andres cannot waive by law;
 
(ii)  Claims for breach of, or to enforce this Separation Agreement,  subject to
Paragraph  16;
 
(iii)  Claims which arise after the date Andres signs this Separation Agreement;
and


(iv)  Claims related to Andres' rights as a shareholder of Entia stock.
 
 
4 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 
 
7. Covenant not to Sue.  Andres agrees that he will not file a lawsuit of
whatever kind or nature whatsoever against Entia or any Released Entity
concerning any and all matters or claims released hereto and will promptly
dismiss any which have been filed.  If Andres files such a lawsuit or fails to
dismiss ones which have been filed, Entia or any Released Entity will be
entitled to its costs and/or attorney fees expended in defense of such action,
should it prevail.


8. Compliance with Older Workers Benefit Protection Act.  Andres, being 40 years
of age or older, is advised of and acknowledges the following:


(a) Twenty-One Day Consideration Period.  Although he is free to sign this
Agreement before then, Andres acknowledges that he has at least twenty-one (21)
days after receipt of this document during which to consider whether to execute
this Agreement (the "Consideration Period").  During this twenty-one (21) day
period, and before signing this Agreement, Andres is advised and encouraged to
consult with an attorney regarding the terms and provisions of this Agreement at
his own expense.  The terms and provisions of this Agreement are null and void
if not accepted by Andres within the twenty-one day period. Andres and Entia
agree that any changes made to this Agreement during the Consideration Period as
a result of negotiations between the parties do not restart the running of the
Consideration Period.


(b) Release of Age Discrimination in Employment Act Claims. As provide in
Section (6)(a)(i), by signing this Agreement, Andres waives any claims he has or
might have against the Company under the Age Discrimination in Employment Act
("ADEA'') that accrued prior to the date of Employee's execution of the
Agreement.


Revocation Period.  Andres acknowledges that he has seven (7) calendar days
after signing this Agreement to revoke waiver of the ADEA claim by notifying
Entia in writing prior to the expiration of the seven (7) calendar day
period.  This Agreement will not be effective or enforceable until that period
has expired ("Effective Date").  To be effective, a revocation  of the ADEA
claim must be in writing and delivered to Entia, to the attention of its Chief
Executive Officer, either by hand or by certified mail, and postmarked within
the seven-day (7) period.  If sent by mail, the revocation must be sent by
certified mail, return receipt requested, and received by Entia on or before
5:00 p.m., pacific time, on the seventh day after signing this Agreement.  If
Andres exercises his right to revoke his waiver and release under the ADEA, the
remainder of this Agreement shall continue in full force and effect, except that
the amount of Separation Funds in Paragraph 3 shall be reduced by $10,000 to
$142,000.00, which Andres agrees constitutes adequate and sufficient
consideration to continue to bind him to all provisions of this Agreement and
his obligations hereunder.


9. D & O Coverage.  Entia agrees to maintain a D & O policy.  To the extent
permissible under Entia's D & O policy, which Entia does not control, Andres may
request coverage under that policy for litigation covered by that policy which
may arise as a result of his employment with Entia.
 
10. Mutual  Non-Disparagement.


(a) Definitions:
 
 
5 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 
 
(i) "Disparagement." For purposes of this section, "Disparage" means any
negative statement that is critical of or derogatory toward or that would cause
or tend to cause humiliation or embarrassment or to cause a recipient of such
communication to question the business condition, integrity, product, service,
quality, confidence, or good character of any of the persons or entities.


(ii) "Statements." For  purposes of this section a "Statement" is broadly
defined as any communication, whether oral or written, or by any other medium of
communication (including, but not limited to internet communications or
telephone communications such as e-mails, text messages, and message board,
"chat room" and web postings.


(b) Andres agrees that at no time after executing this Separation Agreement will
he make Disparaging comments or Statements designed or reasonably likely to harm
the business, reputation, or goodwill of Entia, or any of the Release entities,
including, Entia, Total Nutraceutical  Solutions, Inc., and any of their
employees, officers, volunteers, owners, directors, members or
affiliates.  Andres' obligations are supplemental to, and not in lieu of,
any  obligations Andres has under the laws regarding the protection of trade
secrets and proprietary information of Entia, its affiliates, and regarding
defamation.


(c) Entia agrees that its executives, officers and directors will not make any
Disparaging comments or Statements designed or reasonably likely to harm Andres
or his reputation.


11. No Reemployment.   Andres agrees that he will not apply for employment in
the future with Entia or its affiliates, subsidiaries or assigns in any
capacity. In the event that he does so, Entia will be privileged to deny said
application.


12. Letter of Recommendation. Entia shall provide Andres with a letter of
recommendation on Entia letterhead signed by the Chairman of the Board as set
out in Exhibit A to this Separation Agreement.


13. Full and Independent Knowledge/No Representations. Entia hereby advises
Andres to have this Separation Agreement reviewed by independent counsel.  This
Separation Agreement is made by Andres with full knowledge of the situation,
without any representation  of any kind being made by Entia or its
representatives,  other than those contained herein.  Andres represents and
agrees that he has carefully read and fully understands all the provisions of
this Separation Agreement, and that Andres is voluntarily entering into this
Separation Agreement.


14. Confidentiality of this Separation Agreement.  In consideration of the
obligations under this Separation Agreement, Andres agrees that this Separation
Agreement, the terms and conditions hereof, are strictly, and shall forever
remain, confidential, and that neither Andres nor her heirs, agents, executors,
administrators,  attorneys, legal representatives or assigns shall disclose or
disseminate any information concerning any such terms to any third person(s),
including, but not limited to, other present or former employees of a Released
Entity, under any circumstances, except that Andres may disclose the terms of
this Separation Agreement to his attorney, accountant, financial advisor, tax
advisor, the Internal Revenue Service, his spouse, or
 
 
6 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 
 
any other governmental entity as required by law ("Third Parties"), provided,
however, that the Third Parties to whom such disclosure is made agree in advance
to be bound by the terms of this Paragraph  14.


(a) If Andres is required to disclose this Separation Agreement, its terms
 
or underlying facts pursuant to court order and/or subpoena, Andres will notify
Entia, in writing, within three (3) business days of his receipt of such court
order or subpoena, and simultaneously provide Entia with a copy of such court
order or subpoena.
 
(b) Andres agrees to waive any objection to Entia's request that the document
production or testimony be foreclosed, done in camera, or under seal.


15. Non-disclosure of Confidential Information and Intellectual Property Rights. 
In addition to the confidentiality provisions set forth in the Employment
Agreement signed by Andres on October 31, 2011, Andres acknowledges that during
the course of his employment with Entia, he had access to certain information
not generally known to the public relating to Entia's business. Andres agrees
that this information is "Confidential Information" that belongs to Entia.


(a) "Confidential Information" includes, without limitation, any information in
whatever form that Entia considers to be confidential or proprietary
information, including, but not limited to: All information obtained as a result
of working at Entia and/or Total Nutraceutical Solutions, Inc. with respect to
its products, processes, computer systems, ideas, business plans, and strategy
(Entia's trade secrets) (as further defined by the Uniform Trade Secrets Act);
business strategies; budgets; know-how; concepts; methods; research and
development; vendors or suppliers, and vendor or supplier relationships or
histories; databases; research data and mechanisms; software (including
functional specifications, source code and object code); procedures;
engineering; purchasing; accounting information; joint venture partners;
financial status; budgets; social media or other passwords, handles, or
followers on social media accounts or other technology kept or known by Andres
on behalf of Entia, and/or human resource or employee personnel
information.   However, "Confidential Information" does not include information
that is publicly available and in the public domain.


(b) Following his departure from Entia, Andres agrees to hold the Confidential
Information in strict confidence, and not disclose or use it at any time except
as authorized by Entia and for Entia's benefit.  If anyone tries to compel
disclosure of any Confidential Information, by subpoena or otherwise, Andres
will immediately notify Entia, so that it may take any actions it deems
necessary to protect its interests.


(c) Andres agrees that his duty to maintain the confidentiality of Entia's
Confidential Information survives the termination of employment.


(d) All documents (electronic, paper or otherwise), records (electronic, paper
or otherwise), materials, hardware, software, equipment, cell phones, keys, and
other physical property, and all copies of the foregoing, whether or not
otherwise containing Confidential Information, Andres possesses ("Property"),
have been and remain the sole property of Entia or its parents, subsidiaries or
affiliates, as applicable.  Andres will return all such Property to Entia on or
before the Effective Date.  Andres acknowledges and agrees that even if he
created a
 
 
7 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 
 
document, database, social media platform, webpage, or similar information while
employed with Entia, it remains Entia's Property and Andres cannot remove it
from Entia's premises or retain it or any copies of it anywhere, including but
not limited to, any personal computers or handheld devices.  This paragraph
creates an affirmative duty upon Andres to search all computers, home offices,
vehicles and other personal spaces and devices to ensure that all Property is
returned to Entia before the Effective Date.


(i) Should Andres locate Entia property after the Effective Date, Andres will
return the property to Entia.
 
(ii)  Entia agrees to purchase Andres' cell phone for $500.00.


(e) Ownership of Intellectual Property Rights in the Process.  Entia considers
its research and product development and other processes ("Processes") to be its
proprietary intellectual property.  To the extent that Andres developed (or
assisted in developing) or contributed any inventions (whether patentable or
not), know-how, discoveries, ideas, proprietary information, trade secrets,
plans, designs, or works of authorship made, conceived, or reduced to practice,
in whole or in part, in connection with the Processes (collectively,
"Contributed Inventions"), such Contributed Inventions shall be deemed "works
made for hire" owned by Entia.  In addition and/or in the alternative, Andres
hereby irrevocably and absolutely assigns and transfers to Entia all right,
title and interest in and to the Contributed Inventions, including all
intellectual property rights of any kind or nature, and agree to assist Entia,
at Entia' s expense, to evidence, record and perfect such assignments, and to
perfect, obtain, maintain, enforce and defend the rights in the Contributed
Inventions so assigned.  To the extent any right, title or interest in the
Contributed Inventions cannot be assigned, Andres hereby grants to Entia an
exclusive, perpetual, royalty-free, transferable,  sublicensable and worldwide
license to practice and use such Contributed Inventions.  To the extent any
right, title or interest in the Contributed Inventions can be neither assigned
nor licensed, Andres hereby irrevocably waives and agrees never to assert such
non-assignable and non-licensable rights against Entia or any of Entia's
successors, subsidiaries, licensees, affiliates, vendors or customers.  Andres
agrees that he will not challenge, directly or indirectly, Entia's ownership of,
Entia's right to use or the validity of any patent rights, copyrights, trade
secret rights, trademark rights or other intellectual property or proprietary
rights embodied in the Contributed Inventions.


16. Cooperation with Litigation.  Andres will cooperate fully with Entia in
connection with any existing or future litigation against Entia, whether
administrative, civil, or criminal in nature, and to the extent Entia deems
Andres' cooperation necessary.  Entia agrees that any requests for Andres'
cooperation made pursuant to this Paragraph 16 will be made in good faith.  To
the extent possible, Entia will provide reasonable notice of the need for such
cooperation and will make a good faith effort to accommodate Andres' reasonable
scheduling needs in coordinating such cooperation.  To the extent that any such
commitment to cooperate with litigation requires more than Five (5) hours, Entia
agrees to compensate Andres for additional hours over 5 hours at the hourly rate
of $25 per hour.  Andres will provide Entia with an invoice that includes the
time and required tasks associated with any request for payment.


17. No Admission of Liability.  This Separation Agreement is to be entered into
on a non- precedential basis and may not be construed in any way as an admission
by Entia of any liability
 
 
8 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 
 
to or wrongdoing against Andres or any other persons.  Entia offers the
Separation Pay and other benefits because of the Employment Agreement.


18. Unemployment.  Entia agrees not to contest a grant of unemployment benefits
to Andres. Entia will respond truthfully, as required by law, to any questions
posed to it by the Employment Department regarding Andres' separation of
employment.  Andres understands and agrees that the Employment Department
ultimately decides whether unemployment compensation benefits are granted or
denied and Entia has no authority to grant or deny unemployment benefits.


19. Mandatory Arbitration.  Any dispute, controversy, or claim arising out of
the subject matter of this Separation Agreement will be settled by arbitration
before a single arbitrator in Portland, Oregon.  The arbitration will be
initiated by filing a claim with the Arbitration Services of Portland ("ASP"),
and will be conducted in accordance with the then-current rules of ASP, except
the parties expressly reject the allowance or any ASP rules that may allow class
action arbitration.   The resolution of any dispute, controversy, or claim as
determined by the arbitrator will be binding on the parties.  Judgment on the
award of the arbitrator may be entered by any party in any court having
jurisdiction.  A party may seek from a court an order to compel arbitration, or
any other interim relief or provisional remedies pending an arbitrator's
resolution of any dispute, controversy, or claim.  Any such action, suit, or
proceeding will be litigated in courts located in Washington, Oregon.  For the
purposes of this Paragraph 19, each party consents and submits to the
jurisdiction of any local, state, or federal court located in
Washington  County, Oregon.
 
20.  Miscellaneous.


(a) This Separation Agreement is made and entered into in the state of Oregon
and shall in all respects be interpreted, enforced and governed under the laws
of Oregon.


(b) This Separation Agreement may not be modified except in writing signed by
the Andres and Entia.


(c) Andres represents that he has not assigned or transferred, or purported to
assign or transfer, to any person or entity, any claim or any portion thereof or
interest therein related in any way to Entia or any Released Entity.


(d) Should any provision of this Separation Agreement be declared or determined
to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and shall be enforceable to the fullest
extent permitted by law.


(e) With the exception of any continuing obligations in Section 6(f) and
Section 10 of the Employment Agreement, this Separation Agreement sets forth the
entire agreement between the parties and fully supersedes any and all prior
agreements and understandings between the parties pertaining to the subject
matter of this Separation Agreement.
 


9 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 


 
PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT INCLUDES A RELEASE OF CERTAIN
KNOWN AND UNKNOWN CLAIMS.
 
 

  DEVIN ANDRES   ENTIA BIOSCIENCES,  INC. ("ENTIA'')              
/s/ Devin Andres                                                
/s/ Carl J. Johnson                                              
    Title:   President and CEO   Date:
08/28/2015                                                   
Date:  9/2/2015
     

 
 
 
 
 
 
 
 
10 – Severance Agreement and Release
PDX\128822\204347\JOB\16395445.1
 
 

--------------------------------------------------------------------------------

 